Citation Nr: 1742329	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for C5 radiculopathy, left upper extremity (minor), (hereafter characterized as an "upper left disability.")

2.  Entitlement to an initial rating in excess of 10 percent for L5 radiculopathy, left lower extremity, (hereafter characterized as a "lower left disability.")


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to December 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2012 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) which assigned initial ratings of 20 and 10 percent respectively for upper and lower left disability as of June 2012.

As a procedural matter, the Veteran had been represented by an attorney before the VA; however, in October 2015, the attorney notified VA that he no longer represents the Veteran.  In November 2016, the Board notified the Veteran of this fact and provided him with information as to how to appoint another attorney or a veteran's service organization to assist him with his appeal.  The letter also informed him that if he did not respond within thirty days, VA would assume that he wished to represent himself.  No response has been received from the Veteran. The Board will therefore proceed to review his appeal without further delay.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's upper left disability has resulted in moderate incomplete paralysis, but not more than severe level of paralysis, from February 23, 2016; prior to that, the upper left disability resulted in mild incomplete paralysis.

2.  The Veteran's lower left disability has not resulted in moderate incomplete paralysis, or any more severe level of paralysis, for any period on appeal.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for C5 radiculopathy of the upper left extremity have not been met prior to February 23, 2016; as of February 23, 2016, a 30 percent rating but no higher have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8510 (2016).

2.  The criteria for a rating in excess of 10 percent for L5 radiculopathy of the left lower extremity, are not met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2012 rating decision, the RO granted a 20 percent rating for the Veteran's upper left disability, and a 10 percent rating for his lower left disability.  The upper left disability was assigned in accordance with Diagnostic Code 8510, and the lower left disability was assigned in accordance with Diagnostic Code 8520.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 8510, mild incomplete paralysis warrants a 20 percent rating for both the major and minor extremity.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis warrants a 70 percent rating for the major extremity and an 60 percent rating for the minor extremity.  A note accompanying the rating criteria explains that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2016).

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Under Diagnostic Code 8520, a 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The Veteran underwent an a electromyography medical evaluation (EMG) in June 2012 while being hospitalized for his service-connected spinal disabilities at a VA facility.  The examiner concluded, "[t]here is also subtle evidence of left C5 radiculopathy, with acute and chronic features.  There is also subtle evidence of left L5 radiculopathy, also with acute and chronic features."  The examiner used the word "minor" to describe the conditions.  Because it was determined that the radiculopathy was related to his spinal disability, service connection was granted, and the RO utilized the EMG results in deciding the rating.  

In February 2016, the Veteran was afforded a VA examination to evaluate the current level of severity of the his radiculopathy.  The examination results were based on an in-personal examination of the Veteran and included a thorough review of the other evidence of record.  Thus, the results of the examination carry great weight.  Ultimately, the examiner concluded that the Veteran's upper left disability consisted of incomplete paralysis of moderate severity, and that his lower left disability consisted of incomplete paralysis of mild severity.  It was noted that such resulted in limited toleration for 1) heavy or medium manual labor or 2) standing or walking for prolonged periods of time. 

The Veteran provided a nerve study from a private physician in May 2016.  While the nerve study did indicate the Veteran's known disabilities, it did not include any information relevant to entitlement of higher disability rating.

In October 2016, the Veteran submitted a report from another private physician.  This report notes the Veteran's diagnoses of lumbar and cervical spine stenosis, and discusses signs and symptoms of radiculopathy in his extremities.  However, it does not include any information relevant to entitlement of a higher disability rating.

Based on the evidence of record the Board finds that a 30 percent rating is warranted for the Veteran's upper left disability from February 23, 2016, the date of the VA examination.  This VA examination is objective evidence which substantiates entitlement to a higher rating.  For the same reasons however, the Board finds that a higher rating for the lower left disability is unwarranted.  While the Veteran believes he is entitled to a higher rating for his symptoms, the Board notes that the criteria for rating neurological abnormalities must be read in conjunction with the General Rating Formula for Diseases and Injuries of the Spine.  This specifies that only associated "objective neurologic abnormalities" are to be rated in conjunction with a spine disorder.  Objective is defined in the medical sense to mean perceptible to the external senses.  See Dorland's Illustrated Medical Dictionary 1329 (32nd ed. 2011).

While the Veteran is competent to attest to the presence of certain symptoms, such as painful sensation he is not competent as to the extent of any paralysis as such requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the factual findings reported above, the Board concludes that an increased rating is warranted regarding the upper left disability, but unwarranted for the lower left disability.  As the preponderance of the evidence is against the Veteran's lower left disability claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial rating in excess of 20 percent for upper left disability is denied prior to February 23, 2016; and a 30 percent rating is granted thereafter. 

An initial rating in excess of 10 percent for the Veteran's lower left disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


